IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                 September 2020 Term
                                  _______________                          FILED
                                                                     September 25, 2020
                                     No. 20-0015                              released at 3:00 p.m.
                                                                          EDYTHE NASH GAISER, CLERK
                                   _______________                        SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA

                                IN RE S.L.
       ___________________________________________________________

                    Appeal from the Circuit Court of Roane County
                     The Honorable Anita Harold Ashley, Judge
                                 Case No. 18-JA-46

                               AFFIRMED
      ____________________________________________________________

                              Submitted: September 1, 2020
                               Filed: September 25, 2020


Betty Clark Gregory, Esq.                    Ryan M. Ruth, Esq.
Linn, West Virginia                          Ruth Law Office, PLLC
Counsel for Petitioner P.L.                  Winfield, West Virginia
                                             Guardian ad Litem for S.L.

Patrick Morrisey, Esq.
Attorney General
Lindsay S. See, Esq.
Solicitor General
Brandolyn N. Felton-Ernest, Esq.
Assistant Attorney General
Charleston, West Virginia
Counsel for Respondent DHHR


CHIEF JUSTICE ARMSTEAD delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT


              1.     “‘Although conclusions of law reached by a circuit court are subject

to de novo review, when an action, such as an abuse and neglect case, is tried upon the facts

without a jury, the circuit court shall make a determination based upon the evidence and

shall make findings of fact and conclusions of law as to whether such child is abused or

neglected. These findings shall not be set aside by a reviewing court unless clearly

erroneous. A finding is clearly erroneous when, although there is evidence to support the

finding, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed. However, a reviewing court may not

overturn a finding simply because it would have decided the case differently, and it must

affirm a finding if the circuit court’s account of the evidence is plausible in light of the

record viewed in its entirety.’ Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,

470 S.E.2d 177 (1996).” Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

              2.     “A parent whose rights have been terminated pursuant to an abuse and

neglect petition may request post-termination visitation. Such request should be brought

by written motion, properly noticed for hearing, whereupon the court should hear evidence

and arguments of counsel in order to consider the factors established in Syllabus Point 5,

In re Christina L., 194 W.Va. 446, 460 S.E.2d 692 (1995), except in the event that the court

concludes the nature of the underlying circumstances renders further evidence on the issue

manifestly unnecessary.” Syl. Pt. 5, In re Marley M., 231 W. Va. 534, 745 S.E.2d 572

(2013).


                                              i
              3.     “Child abuse and neglect cases must be recognized as being among

the highest priority for the courts’ attention. Unjustified procedural delays wreak havoc on

a child’s development, stability and security.” Syl. Pt. 1, in part, In the Interest of Carlita

B., 185 W.Va. 613, 408 S.E.2d 365 (1991).

              4.     “[M]atters involving the abuse and neglect of children shall take

precedence over almost every other matter with which a court deals on a daily basis, and it

clearly reflects the goal that such proceedings must be resolved as expeditiously as

possible.” Syl. Pt. 5, in part, In the Interest of Carlita B., 185 W.Va. 613, 408 S.E.2d 365

(1991).

              5.      Filing a post-termination visitation motion does not extend the

timeframe in which to appeal a final disposition order entered in an abuse and neglect

matter. The timeframe to appeal a final disposition order is set forth in Rule 49 of the West

Virginia Rules of Procedure for Child Abuse and Neglect Proceedings and Rule 11 of the

Rules of Appellate Procedure.

              6.     “‘When parental rights are terminated due to neglect or abuse, the

circuit court may nevertheless in appropriate cases consider whether continued visitation

or other contact with the abusing parent is in the best interest of the child. Among other

things, the circuit court should consider whether a close emotional bond has been

established between parent and child and the child’s wishes, if he or she is of appropriate

maturity to make such request. The evidence must indicate that such visitation or continued

contact would not be detrimental to the child’s well being and would be in the child’s best



                                              ii
interest.’ Syl. Pt. 5, In re Christina L., 194 W.Va. 446, 460 S.E.2d 692 (1995).” Syl. Pt. 11,

In re Daniel D., 211 W. Va. 79, 562 S.E.2d 147 (2002).




                                             iii
ARMSTEAD, Chief Justice:

              In this abuse and neglect matter, we consider whether filing a post-

termination visitation motion extends the timeframe to appeal a final disposition order.

Additionally, we examine the circuit court’s ruling denying Petitioner P.L.’s1 (“Petitioner

Mother”) post-termination visitation motion.

              After review, we find that filing a post-termination visitation motion does not

extend the timeframe to appeal a final disposition order. Further, we affirm the circuit

court’s order denying Petitioner Mother’s post-termination visitation motion.

                I. FACTUAL AND PROCEDURAL BACKGROUND

              In August of 2018, the West Virginia Department of Health and Human

Resources (“DHHR”) filed a child abuse and neglect petition2 alleging that Petitioner

Mother “threatened the physical health and mental health” of her then six-year-old

daughter, S.L. The allegations in the petition included: 1) Petitioner Mother failed to

provide necessary medical care to S.L.; 2) Petitioner Mother’s home “was in a deplorable

condition” that was not suitable for S.L.; and 3) domestic violence occurred in the family

home, including Petitioner Mother hitting her boyfriend with an ashtray. Regarding the




       1
          Consistent with our long-standing practice in cases with sensitive facts, we use
initials to identify the parties. See, e.g., State v. Edward Charles L., 183 W.Va. 641, 645
n.1, 398 S.E.2d 123, 127 n.1 (1990).
       2
         The petition also named Petitioner Mother’s boyfriend, K.F., and the child’s
biological father, J.L., as respondents. J.L.’s parental rights were subsequently terminated.
K.F. was dismissed from this matter after he and Petitioner Mother ended their relationship.

                                             1
domestic violence, S.L. “reported that she has observed mommy hit daddy and daddy hit

mommy.”

              The circuit court held an adjudicatory hearing on September 26, 2018.

Petitioner Mother admitted that “she failed to provide necessary medical care to [S.L.] and

that [S.L.] had been subjected to domestic violence in the home.” The circuit court

accepted Petitioner Mother’s stipulation and adjudicated her as an abusing parent.

Petitioner Mother was granted a post-adjudicatory improvement period which required

random drug screens, parenting and adult life skills classes, a domestic violence course,

individual therapy, supervised visitation with S.L., and that she maintain suitable housing.

              On September 8, 2019, the DHHR filed a motion to terminate Petitioner

Mother’s parental rights, alleging that she failed to comply with the terms of her

improvement period. The circuit court held its final disposition hearing on September 26,

2019. The DHHR presented testimony at this hearing from Carol Balser, a Child Protective

Services worker. Ms. Balser testified that Petitioner Mother’s residence, a two-bedroom

modular home, contained an “overwhelming” smell of cat urine and feces. She stated that

there were multiple cats in the home (more than five) and that the residence did not include

any litterboxes. She also described ongoing water issues with the house, and problems

with a rat and a snake that were found under the house. Ms. Balser testified that the

DHHR’s position was that the home was not safe for S.L., and that it was not in S.L.’s best

interest to be returned to Petitioner Mother’s custody.




                                             2
              Petitioner Mother also testified at the disposition hearing. She stated that

during her nine-month improvement period, she “made every attempt to try to better myself

for my daughter.” She also testified that she visited with S.L. twice a week and had

requested more visitation. While initially stating that she had “learned . . . parenting skills”

from the classes provided during her improvement period, Petitioner Mother subsequently

testified that she did not need the services provided by the DHHR and denied that S.L. had

ever been abused or neglected. Petitioner Mother and the prosecuting attorney had the

following exchange during the hearing:

                             Q.     Was this whole situation overblown a
              little bit?

                             A.     I think it was.

                           Q.   And was your daughter ever in danger if
              she was with you?

                             A.     No.

                           Q.     And, really, you – if she’d have stayed
              with you the whole time, she’d have been fine?

                             A.     Yeah.

                             Q.     And you never abused your daughter?

                             A.     No.

                             Q.     And     you’ve    never    neglected    your
              daughter?

                             A.     No.

                         Q.    And, really, you didn’t need any of these
              [DHHR] services?

                                               3
                             A.     No. But if they think that there was a
              problem, they could have put in-home services, before
              removing my daughter, to help me work on the problem,
              instead of jerking my daughter right away from me. Why not
              put the services in the home before you remove the child,
              instead of after you remove the child?

                            Q.    And they – I mean, really, you’d have to
              agree that there were no issues – this has been a wasted nine
              months, hasn’t it?

                            A.     I think so.

              The circuit court entered its final disposition order terminating Petitioner

Mother’s parental rights on October 29, 2019. The circuit court noted the concerns about

Petitioner Mother’s residence and stated that the DHHR’s position was that the home was

not safe for S.L. The order then provides:

                      More concerning than the current unsanitary living
              conditions is [Petitioner Mother’s] failure to truly acknowledge
              any deficiencies in her parenting or to accept any responsibility
              for the removal of the child from her care, custody and control.
                      ....
                      Because the purpose of an abuse and neglect proceeding
              is remedial, the failure of [Petitioner Mother] to truly
              acknowledge any deficiency or problem with her parenting
              goes to the very heart of the issue of whether the situation is
              treatable.

              The circuit court concluded that there was no reasonable likelihood that the

conditions of abuse and neglect could be substantially corrected in the near future because

Petitioner Mother failed to follow through with a reasonable family case plan and had

demonstrated an inadequate capacity to solve the problems of abuse or neglect on her own

or with the DHHR’s help. It also found that termination of her parental rights was

                                             4
necessary for the welfare of S.L. Accordingly, the circuit court terminated Petitioner

Mother’s parental rights and prohibited her from having further contact with S.L.

             The circuit court’s disposition order clearly set forth Petitioner Mother’s

right to appeal and the timeframe in which the appeal was to be filed. The order provides:

                     Pursuant to Rule 49 of the West Virginia Rules of
             Procedure for Child Abuse and Neglect Proceedings, the Adult
             Respondent [Petitioner Mother] is advised of her appellate
             rights, as follows:

                    i.) The Adult Respondent has the right to appeal this
             order terminating her parental rights to the Infant Respondent.

                     ii.) If the Adult Respondent chooses to appeal the
             termination of her parental rights, [her attorney] shall prosecute
             an appeal on her behalf to the Supreme Court of Appeals of
             West Virginia, without charge to the Adult Respondent. If the
             Adult Respondent wishes to appeal, she must provide written
             notice to her counsel, within twenty (20) days of entry of this
             Order, of her desire to appeal. Failure to do so shall not trigger
             any duty on the part of her counsel to file anything on her
             behalf.

                    iii.) If an appeal is desired, a Notice of Intent to Appeal
             must be filed with the Clerk of the Supreme Court [of Appeals]
             of West Virginia within thirty (30) days after this order is filed
             in the Circuit Clerk’s office, and a Petition for Appeal must be
             fully perfected within sixty (60) days of said date, otherwise
             the right to appeal will expire. The appeal may be filed without
             a transcript.

             After entry of the circuit court’s order, Petitioner Mother filed a post-

termination visitation motion with the circuit court on November 29, 2019. The circuit

court denied the post-termination visitation motion on December 10, 2019, finding that




                                             5
continued visitation would be “detrimental to the well-being” of S.L., and “contrary to her

best interests.”

               Petitioner Mother filed her notice of appeal with this Court on January 7,

2020, asserting that the circuit court erred by 1) terminating her parental rights, and 2)

denying her post-termination visitation motion.

                               II. STANDARD OF REVIEW

               This Court has previously established the following standard of review:

                      “Although conclusions of law reached by a circuit court
               are subject to de novo review, when an action, such as an abuse
               and neglect case, is tried upon the facts without a jury, the
               circuit court shall make a determination based upon the
               evidence and shall make findings of fact and conclusions of
               law as to whether such child is abused or neglected. These
               findings shall not be set aside by a reviewing court unless
               clearly erroneous. A finding is clearly erroneous when,
               although there is evidence to support the finding, the reviewing
               court on the entire evidence is left with the definite and firm
               conviction that a mistake has been committed. However, a
               reviewing court may not overturn a finding simply because it
               would have decided the case differently, and it must affirm a
               finding if the circuit court’s account of the evidence is plausible
               in light of the record viewed in its entirety.” Syl. Pt. 1, In
               Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177
               (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011). With this standard in

mind, we proceed to examine the parties’ arguments.

                                       III. ANALYSIS

               On appeal, Petitioner Mother raises two assignments of error. First, she

alleges that the circuit court erred by terminating her parental rights. Second, she alleges


                                               6
that the circuit court erred by denying her post-termination visitation motion. As discussed

fully below, the primary issue we address is whether Petitioner Mother may seek relief

from an order that she did not timely appeal (the final disposition order), through an appeal

of an order that she did timely appeal (the post-termination visitation order).

              Petitioner Mother first argues that the circuit court erred by terminating her

parental rights. This ruling is contained in the circuit court’s October 29, 2019, final

disposition order. That order set forth Petitioner Mother’s right to appeal and provided, in

clear, unambiguous language, the timeframe in which the appeal had to be filed:

              a Notice of Intent to Appeal must be filed with the Clerk of the
              Supreme Court of West Virginia within thirty (30) days after
              this order is filed in the Circuit Clerk’s office, and a Petition
              for Appeal must be fully perfected within sixty (60) days of
              said date, otherwise the right to appeal will expire.

              During oral argument, counsel for Petitioner Mother conceded that her

appeal of the final disposition order was untimely and explained that Petitioner Mother

initially did not want to appeal this order. Counsel stated that after the final disposition

order was entered, Petitioner Mother only wanted to seek post-termination visitation.

However, after the circuit court denied her motion for post-termination visitation,

Petitioner Mother reconsidered her action and decided that she wanted to appeal the final

disposition order terminating her parental rights.

              Counsel for the DHHR argued that the appeal of the final disposition order

was untimely and that the only decision that is properly before this Court is the circuit

court’s post-termination visitation order. According to the DHHR, there are no exceptions


                                              7
in our rules and no caselaw that would allow Petitioner Mother to seek relief from an order

that she did not timely appeal (the final disposition order) through her timely appeal of a

subsequent order (the post-termination visitation order).

                After review, we find that the appeal of the final disposition order was

untimely. Rule 49 of the West Virginia Rules of Procedure for Child Abuse and Neglect

Proceedings3 and Rule 11 of the Rules of Appellate Procedure4 provide that an appeal from




       3
        Rules 49 of the West Virginia Rules of Procedure for Child Abuse and Neglect
Proceedings provides, in relevant part:

                        Appeals of orders under W.Va. Code § 49-4-601, et
                seq., are governed by the Rules of Appellate Procedure. Within
                thirty (30) days of entry of the order being appealed, the
                petitioner shall file a notice of appeal, including required
                attachments and copies, with the Office of the Clerk of the
                Supreme Court of Appeals of West Virginia, with service
                provided as prescribed by the Rules of Appellate Procedure. . .
                . An appeal must be perfected within sixty (60) days of entry
                of the order being appealed. The circuit court from which the
                appeal is taken or the Supreme Court of Appeals may, for good
                cause shown, by order entered of record, extend such period,
                not to exceed a total extension of two months, if the notice of
                appeal was properly and timely filed by the party seeking the
                appeal. The filing of any motion to modify an order shall not
                toll the time for appeal. The Supreme Court of Appeals shall
                give priority to appeals of child abuse and/or neglect
                proceedings and termination of parental rights cases and shall
                establish and administer an accelerated schedule in each case,
                to include the completion of the record, briefing, oral
                argument, and decision.
       4
           Rule 11 of the Rules of Appellate Procedure provides, in relevant part:

                                                                             (continued . . .)

                                               8
(a) Applicability. This Rule governs all appeals from a circuit
court final judgment in abuse and neglect cases under West
Virginia Code § 49-4-601, et seq.

(b) Docketing the Appeal. Within thirty days of entry of the
judgment being appealed, the petitioner shall file the notice of
appeal and the attachments required in the notice of appeal
form contained in Appendix A of these Rules. . . . Upon motion
filed in accordance with Rule 39(b), the Court may extend the
time period for filing a notice of appeal for good cause shown.

....

(f) Perfecting the Appeal--Timing. Unless otherwise provided
by law, an appeal in an abuse and neglect case must be
perfected within sixty days of the date the judgment being
appealed was entered in the office of the circuit clerk;
provided, however, that the circuit court from which the appeal
is taken or the Supreme Court may, for good cause shown, by
order entered of record, extend such period, not to exceed a
total extension of two months, if the notice of appeal was
properly and timely filed by the party seeking the appeal. If a
motion for leave to extend the time for perfecting an appeal is
filed with the circuit court, a copy of the motion must be filed
with the Clerk of the Supreme Court, and the order of the
circuit court ruling on the motion must also be provided to the
Clerk of the Supreme Court. A motion that is filed with this
Court to extend time to perfect an appeal must comply with
Rule 29 and must state with particularity the reasons why an
extension is necessary. Upon motion filed on or before the
deadline for perfecting an appeal, the Court may grant leave to
the petitioner to perfect an appeal where a notice of appeal has
not been filed and a scheduling order has not been entered.
Such relief will be granted only in extraordinary
circumstances, and if the motion is granted, the Court may, in
its discretion, deny oral argument or impose other sanctions for
failure to comply with the Rules.

                               9
an abuse and neglect order must be perfected within sixty days. This period may be

extended by two months if a party files 1) a timely notice of appeal, and 2) a motion

demonstrating good cause for such an extension.5 Petitioner Mother did not file a timely

notice of appeal of the final disposition order or a timely motion demonstrating good cause

for an extension of the appeal period.

               This Court has previously stated that the time limitations contained in our

Rules of Procedure for Child Abuse and Neglect Proceedings may not be casually

disregarded:

               [t]he procedural and substantive requirements of West Virginia
               Code § 49-4-601 et seq., the Rules of Procedure for Child
               Abuse and Neglect [Proceedings], and our extensive body of
               caselaw are not mere guidelines. The requirements contained
               therein are not simply window dressing for orders which
               substantively fail to reach the issues and detail the findings and
               conclusions necessary to substantiate a court’s actions. The
               time limitations and standards contained therein are mandatory
               and may not be casually disregarded or enlarged without
               detailed findings demonstrating exercise of clear-cut statutory
               authority.

In re J.G., 240 W. Va. 194, 204, 809 S.E.2d 453, 463 (2018).

               While Petitioner Mother did not file a timely appeal of the final disposition

order, she did file a timely appeal of the post-termination visitation order. A parent whose




       5
        A party may also seek an extension under Rule 39(b) of the Rules of Appellate
Procedure. It provides “[t]he Court for good cause shown may upon motion enlarge the
time prescribed by these rules or by its order for doing any act, or may permit an act to be
done after the expiration of such time.”

                                              10
parental rights have been terminated may seek post-termination visitation. See Syl. Pt. 5,

In re Marley M., 231 W. Va. 534, 745 S.E.2d 572 (2013) (“A parent whose rights have

been terminated pursuant to an abuse and neglect petition may request post-termination

visitation. Such request should be brought by written motion, properly noticed for hearing,

whereupon the court should hear evidence and arguments of counsel in order to consider

the factors established in Syllabus Point 5, In re Christina L., 194 W.Va. 446, 460 S.E.2d

692 (1995), except in the event that the court concludes the nature of the underlying

circumstances renders further evidence on the issue manifestly unnecessary.”).

              This Court has never held that filing a post-termination visitation motion

extends the timeframe to appeal the underlying final disposition order. Such a ruling would

create an indefinite appeal period for final disposition orders and potentially lead to lengthy

delays that would frustrate one of the main goals of our abuse and neglect system—

achieving permanency for children. It is well-established that every child is entitled to

permanency to the greatest extent the legal system can ensure it. See State ex rel. Amy M.

v. Kaufman, 196 W. Va. 251, 470 S.E.2d 205 (1996). Moreover, we have noted the harm

that can accompany delays in abuse and neglect matters, finding that “[c]hild abuse and

neglect cases must be recognized as being among the highest priority for the courts’

attention. Unjustified procedural delays wreak havoc on a child’s development, stability

and security.” Syl. Pt. 1, in part, In the Interest of Carlita B., 185 W. Va. 613, 408 S.E.2d

365 (1991). We have also recognized “matters involving the abuse and neglect of children

shall take precedence over almost every other matter with which a court deals on a daily


                                              11
basis, and it clearly reflects the goal that such proceedings must be resolved as

expeditiously as possible.” Syl. Pt. 5, in part, Carlita B.

              The plain language of Rule 49 of the West Virginia Rules of Procedure for

Child Abuse and Neglect Proceedings and Rule 11 of the Rules of Appellate Procedure

provide that a party has sixty days to perfect their appeal from a final order in an abuse and

neglect proceeding, subject to an extension of up to two months for good cause shown.

This deadline serves to resolve abuse and neglect matters in a timely fashion and provide

permanency for the children at issue.

              Based on the foregoing, we hold that filing a post-termination visitation

motion does not extend the timeframe in which to appeal a final disposition order entered

in an abuse and neglect matter. The timeframe to appeal a final disposition order is set

forth in Rule 49 of the West Virginia Rules of Procedure for Child Abuse and Neglect

Proceedings and Rule 11 of the Rules of Appellate Procedure.6 Applying this holding to




       6
         During oral argument, the DHHR invited this Court to provide guidance on the
potential conflict between the deadline to file an appeal contained in W. Va. Code § 58-5-
4, “[n]o petition shall be presented for an appeal from any judgment rendered more than
four months before such petition is filed with the clerk of the court where the judgment
being appealed was entered . . .”, and the deadline to perfect an appeal from a final order
in an abuse and neglect proceeding contained in Rule 49 of the Rules of Procedure for
Child Abuse and Neglect Proceedings and Rule 11 of the Rules of Appellate Procedure.

       We decline to address this issue in detail because the issue was not briefed by the
parties. However, we note that in Crea v. Crea, 222 W. Va. 388, 664 S.E.2d 729 (2008),
this Court observed that the time period established for filing a petition for appeal from a
family court order is necessarily flexible. Syllabus point three of Crea provides: “Rule
                                                                             (continued . . .)

                                              12
the instant matter, we find that Petitioner Mother failed to file a timely appeal of the circuit

court’s final disposition order.7




28(a) of the West Virginia Rules of Practice and Procedure for Family Court is not
jurisdictional and may be extended for good cause. To the extent that Washington v.
Washington, 221 W.Va. 224, 654 S.E.2d 110 (2007), is inconsistent with this holding, it is
overruled.” The Court in Crea further explained:

              We recognize that there will be rare circumstances wherein a
              party may not meet a strict deadline as prescribed by a
              judicially-created rule, but that good cause can be established
              by the party for such a violation. In such a circumstance, the
              failure to strictly comply with the time limitation set forth in
              Rule 28(a) should not result in a jurisdictional ban prohibiting
              review by an appellate court. We believe that when a party
              establishes good cause for failure to comply with the thirty-day
              appeal deadline, an extension of time may be granted.

Id. at 393, 664 S.E.2d at 734.

              In the present case, we find no reason to extend the deadline for Petitioner
Mother to perfect her appeal of the final disposition order because 1) she did not file a
timely notice of appeal, 2) she did not file a timely motion asking for an extension of the
appeal period, and 3) no good cause has been asserted explaining the delay.
       7
        Even if Petitioner Mother had timely appealed the final disposition order, we
conclude that the circuit court did not err by terminating her parental rights. West Virginia
Code § 49-4-604(c)(6) provides that a circuit court may terminate a parent’s parental rights
upon finding that “there is no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected in the near future” and that termination is necessary for the
welfare of the child. A court may find that there is “no reasonable likelihood that the
conditions of neglect or abuse can be substantially corrected” when

              [t]he abusing parent . . . ha[s] not responded to or followed
              through with a reasonable family case plan or other
              rehabilitative efforts of social, medical, mental health, or other
              rehabilitative agencies designed to reduce or prevent the abuse
                                                                              (continued . . .)

                                              13
              Petitioner Mother’s second assignment of error is that the circuit court erred

by denying her post-termination visitation motion. Her argument on this issue is brief—

she asserts “it was uncontested that the visits between mother and child went very well and

the two had an emotional bond. The child was always excited to see her mother. Therefore,

the child would benefit from continued contact with her.”

              This Court has addressed the issue of post-termination visitation as follows:




              or neglect of the child, as evidenced by the continuation or
              insubstantial diminution of conditions which threatened the
              health, welfare, or life of the child.

W. Va. Code § 49-4-604(d)(3).

       Petitioner Mother failed to follow the family case plan designed to remedy the
conditions of abuse and neglect. The clear evidence presented during the disposition
hearing demonstrated that Petitioner Mother failed to provide S.L. with suitable housing
and failed to acknowledge the problems that led to the abuse and neglect petition. This
Court has found that

              [i]n order to remedy the abuse and/or neglect problem, the
              problem must first be acknowledged. Failure to acknowledge
              the existence of the problem, i.e., the truth of the basic
              allegation pertaining to the alleged abuse and neglect or the
              perpetrator of said abuse and neglect, results in making the
              problem untreatable and in making an improvement period an
              exercise in futility at the child’s expense.

In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation omitted).

        Without an acknowledgement of the conditions of abuse and neglect, the circuit
court correctly determined that there was no reasonable likelihood that the conditions
would be substantially corrected in the near future. Accordingly, we find no error in the
circuit court’s order terminating Petitioner Mother’s parental rights.

                                            14
             “[w]hen parental rights are terminated due to neglect or abuse,
             the circuit court may nevertheless in appropriate cases consider
             whether continued visitation or other contact with the abusing
             parent is in the best interest of the child. Among other things,
             the circuit court should consider whether a close emotional
             bond has been established between parent and child and the
             child’s wishes, if he or she is of appropriate maturity to make
             such request. The evidence must indicate that such visitation
             or continued contact would not be detrimental to the child’s
             well being and would be in the child’s best interest.” Syl. Pt. 5,
             In re Christina L., 194 W.Va. 446, 460 S.E.2d 692 (1995).

Syl. Pt. 11, In re Daniel D., 211 W. Va. 79, 562 S.E.2d 147 (2002).

             The circuit court determined that post-termination visitation would be

“detrimental to the well-being of [S.L.] and contrary to her best interests.” It also found

that post-termination visitation would be inconsistent with S.L.’s permanency plan of

adoption.

             After review, we agree with the circuit court’s ruling. Petitioner Mother has

not established that the circuit court’s ruling was in error. Instead, the overwhelming

evidence demonstrated that Petitioner Mother’s parental rights were properly terminated

after she failed to provide suitable housing for S.L., and failed to demonstrate any

awareness or appreciation for the serious abuse and neglect issues that led to S.L. being

removed from her custody. Further, it appears that S.L. is doing well in her current




                                            15
placement.8 We find nothing in the record demonstrating that continued contact with

Petitioner Mother would be in S.L.’s best interest.9

                                    IV. CONCLUSION

               For the reasons set forth herein, the circuit court’s December 10, 2019, order

is affirmed.

                                                                                  Affirmed.




       8
         According to the Rule 11(j) update provided to this Court, S.L. is doing well with
the foster family she has been with since May of 2019, and the current plan is adoption by
that family.
       9
         While we agree that the evidence supports the circuit court’s denial of post-
termination visitation, we are concerned by the brief, one-page order entered by the circuit
court on the post-termination visitation motion. Had the evidence been less than
overwhelming in this matter, a remand for a more detailed order would have been
appropriate. Our general rule is that a lower court’s order “must be sufficient to indicate
the factual and legal basis for the [court]’s ultimate conclusion so as to facilitate a
meaningful review of the issues presented.” Province v. Province, 196 W. Va. 473, 483,
473 S.E.2d 894, 904 (1996); see also Nestor v. Bruce Hardwood Flooring, L.P., 206 W.
Va. 453, 456, 525 S.E.2d 334, 337 (1999) (“[O]ur task as an appellate court is to determine
whether the circuit court’s reasons for its order are supported by the record.”). A circuit
court’s ruling on a post-termination visitation motion should include detailed findings on
the factors set forth in syllabus point eleven of Daniel D., 211 W. Va. 79, 562 S.E.2d 147.

                                             16